Citation Nr: 1308602	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for basal cell and squamous cell carcinoma, claimed as due to exposure to herbicides, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  The Veteran died in August 2008.  The appellant (or claimant) is the Veteran's widow.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant's August 2008 claim, which was on a VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse), encompasses a claim for accrued benefits.  In this case, at the time of the Veteran's death, there was pending claims for service connection for basal cell carcinoma and squamous cell carcinoma, both claimed as due to exposure to herbicides.  A statement of the case had been issued to the Veteran on August 6, 2008.  He had 60 days following issuance of the statement of the case to file a substantive appeal.  The Veteran died on August [redacted], 2008, within the 60 day period.  Subsequently, the appellant's claim for accrued benefits was received on August 29, 2008, which is within the 60 day period remaining for the Veteran to have submitted a substantive appeal; therefore, the criteria for a pending appeal for accrued benefits were met.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007) (holding that where an accrued benefits claim is filed by a surviving spouse within the remaining period for a notice of disagreement following adjudication during the veteran's life, there was a pending claim for accrued benefits purposes).  

While entitlement to accrued benefits was not specifically listed as an issue on the January 2009 rating decision, the Board finds that the RO effectively adjudicated the claim for accrued benefits in the January 2009 rating decision and associated cover letter.  In that regard, the cover letter to the January 2009 rating decision informed the appellant that her claim for dependency and indemnity compensation (DIC), death pension, and accrued benefits was denied.  Later in the cover letter, the RO explained that the enclosed rating decision provided a detailed explanation for the decision to deny DIC and stated that the rating decision represented all claims understood to be specifically, made, implied, or inferred in that claim.  The text of the January 2009 rating decision addressed whether the evidence had met the criteria for establishing service connection for squamous cell carcinoma, and additionally found that the condition was not recognized as a presumptive condition associated with Agent Orange exposure.  Additionally, the RO explained in the cover letter to the January 2009 that the claim for accrued benefits could not be approved because VA did not owe the Veteran any money at the time of his death.  In light of this procedural history, and the language that is sufficient to place the appellant on notice that accrued benefits were being denied, the Board finds that the appellant's claim for accrued benefits was implicitly denied in the January 2009 rating decision and cover letter.  

In a February 2009 notice of disagreement, the appellant indicated disagreement with the January 2009 rating decision and the denial of DIC benefits.  She attached additional treatment summaries for the Veteran's cancer treatment and identified additional oncology treatment records to be obtained.  The Board finds that the February 2009 notice of disagreement can be reasonably construed as disagreement to both the January 2009 denial of service connection for the Veteran's cause of death and the January 2009 denial of service connection for basal cell and squamous cell carcinoma for accrued benefits purposes.  The filing of a notice of disagreement places a claim in appellate status.  See 38 C.F.R. §§ 20.200, 20.201 (2012).  For these reasons, the Board finds that a notice of disagreement has been entered on the issue of service connection for basal cell carcinoma and squamous cell carcinoma, claimed as due to exposure to herbicides, for accrued benefits purposes.  This issue is remanded below for issuance of a statement of the case.

It does not appear that a claim for substitution is raised because the Veteran died in August 2008; the substitution statute provides for substitution only where the death of the original claimant is October 10, 2008 or later.  See 38 U.S.C.A. § 5121A (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Remand for the Cause of the Veteran's Death

The appellant entered a September 2009 substantive appeal, VA Form 9, to a July 2009 statement of the case which addressed service connection for the cause of the Veteran's death.  In the substantive appeal, the appellant indicated that that she wanted to have a Board hearing at a local VA office before a member or members of the Board (Travel Board hearing).  In a November 2009 correspondence and in a December 2012 Motion from her representative, the appellant clarified that instead she desired to have a Board videoconference hearing.   A Board videoconference hearing has not been scheduled.  As such, the Board finds that a Board videoconference hearing must be scheduled to address the appeal for service connection for the cause of the Veteran's death, and the appellant notified of the time and place of the hearing.  Because Board videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 
38 C.F.R. § 20.704(a) (2012).  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700 (2012).  

Remand for Accrued Benefits

As discussed in the introduction above, in the January 2009 rating decision and cover letter, the RO denied entitlement to accrued benefits.  In a February 2009 notice of disagreement, the appellant indicated disagreement with the January 2009 rating decision and the denial of DIC benefits.  The Board has liberally construed the February 2009 notice of disagreement to include disagreement with the RO's January 2009 denial of service connection for basal cell and squamous cell carcinoma for accrued benefits purposes; however, the RO has not issued a statement of the case addressing this issue.

The filing of a notice of disagreement places a claim in appellate status.  A statement of the case is required, and a remand order is necessary in such cases where a notice of disagreement has been received.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2012); Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996). 

The purpose of the remand is to give the RO an opportunity issue a statement of the case.  Thereafter, the RO should return the claims file to the Board only if the appellant perfects in a timely manner the appeal for service connection for basal cell and squamous cell carcinoma, claimed as due to exposure to herbicides, for accrued benefits purposes.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 (substantive appeal), the Board is not required and has no authority to decide the claim).

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should schedule the appellant for a Board videoconference hearing to be held at the RO before a Veterans Law Judge of the Board in Washington, D.C. to address the issue of service connection for the cause of the Veteran's death.  The RO should send notice of the scheduled hearing to the appellant and her representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the appellant cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

2.  The RO/AMC should issue a statement of the case addressing the issue of entitlement to service connection for basal cell and squamous cell carcinoma, claimed as due to exposure to herbicides, for accrued benefits purposes.  The appellant should be given an opportunity to perfect the appeal by submitting a timely substantive appeal.  The RO/AMC should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless she perfects her appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


